Citation Nr: 0841687	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964 and from December 1965 to July 1989.  This case 
comes to the Board of Veterans' Appeals (Board) from a rating 
decision dated in June 2006 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appellant is the veteran's widow.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2005.  The immediate cause 
listed on his death certificate was a sudden cardiac arrest 
and the underlying cause listed was myocardial infarction.  A 
history of premature ventricular contractions was noted as 
another significant condition contributing to death but not 
resulting in the underlying cause.

2.  At the time of death service connection was in effect for 
a hiatal hernia with duodenal ulcer disease, irritable bowel 
syndrome with colitis, gastroesophageal reflux disease and 
barrett esphagitis, residuals of a meniscectomy of the right 
knee with arthritis, chondromalacia of the left knee, 
residuals of a right ankle sprain, residuals of a left hip 
injury, left shoulder tendonitis, tinnitus, bronchitis, 
sebaceous cysts, lipomas, abscesses of the right knee, right 
shoulder tendonitis, residuals of a lumbosacral strain, and 
bilateral hearing loss.

3.  The veteran's fatal conditions have not been shown to be 
related to service or to be residuals of any service-
connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006 the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the veteran's service medical records, 
death certificate, private medical records and VA treatment 
records.  In addition, a VA opinion regarding the etiology of 
the veteran's causes of death has been obtained and the 
appellant was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Service Connection

The appellant alleges that in-service manifestations of 
premature ventricular contractions were related to the cause 
of the veteran's death.

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died on August [redacted], 2005.  The immediate cause of 
death listed on his death certificate was a sudden cardiac 
arrest and the underlying cause of death listed was 
myocardial infarction.  A history of premature ventricular 
contractions was noted as another significant condition 
contributing to death but not resulting in the underlying 
cause.

While in service in April 1981, the veteran was treated for 
ventricular bigeminy and trigeminy notably without underlying 
pathology.  Premature ventricular contractions were noted at 
that time but thereafter were not shown in service or after 
separation for many years.

Since that April 1981 incident of treatment in service, the 
veteran's medical records are silent regarding any complaints 
of heart problems until his sudden death.  No indication of 
treatment for heart conditions did not occur again until the 
day of the veteran's death.  

The VA physician who examined the claims file and all medical 
evidence associated with it in July 2007 indicated that these 
symptoms were of new onset.  In addition, the examiner opined 
that the veteran's death was not caused by or related to the 
PVCs noted during service.

Nothing in the claims file suggests that there is a relation 
between the history of PVCs noted on the death certificate as 
a contributing condition and the single instance of treatment 
in service.  The negative nexus opinion offered by the VA 
physician in July 2007 is persuasive as he includes a 
rationale for his opinion stating that the veteran "had a 
long history of medical treatment and diagnoses including 
IBS/ulcerative colitis, BPH, hypogonadism, degenerative disc 
disease, osteoarthritis, Barrett's esophagus, biceps 
tendonitis.  Veteran did not have medical documentation of 
cardiac symptoms from 1981 to 2005."  It is also noted that 
the veteran was service-connected for the diseases 
acknowledged by the physician above and was not service 
connected for any condition relating to the heart.

Based on this evidence, the Board finds that the weight of 
the evidence shows that nothing related to service 
substantially or materially contributed to cause the 
veteran's death.  As such, the appellant's claim must be 
denied.

In making the above determinations, the Board has considered 
the appellant's statements asserting a relationship between 
the veteran's death and service.  While she is competent to 
testify as to any observations she made about the veteran or 
event statements that the veteran may have told her, as a lay 
person, she is not competent to offer opinions on medical 
diagnosis or causation, including the causation of the 
veteran's death.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  



For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


